Detailed Action
Election/Restriction
Applicant's election without traverse of Group I, claims 1-12 in the reply filed on February 22, 2022 is acknowledged.  

Allowable Subject Matter
Claims 1-12 and 21-26 are allowed.
The following is a statement of reasons for allowance.  Claim 1 recites aligning a pedestal…to abut an inner surface of a cover sheet of [a] dual wall structure.  The term dual wall structure could be construed rather broadly to include any structure having two walls, such as a house.  But claims are to be interpreted in view of the specification.  The specification makes clear that a dual wall structure is defining a type of turbine component.  In view of the specification, the term dual wall structure is interpreted to be a term of art defining a specific type of turbine structure designed to accommodate cooling channels.  The prior art teaches the existence of such dual wall structures.  See e.g. U.S. 2017/0211395 to Heffernan [0021].  The prior art teaches that such dual wall systems have a coversheet formed of a different material than the base and pedestals to allow for useful different properties.  See U.S. 2016/0250725 to Henderkott [0019]-[0020].  Thus, the two must be bonded together using any known technique in the art.  See Heffernan [0021].  The prior art also teaches the existence of resistance welding.  See U.S. 9,566,660 to Holzhauer.  Resistance welding is one of the known techniques that could be used in the method of Heffernan. Resistance welding involves the recited steps of aligning a cover sheet to a pedestal, abutting a probe, applying localized pressing force, and heating via current flow recited in claim 1.
Claim 1 also recites abutting a 3D contoured surface of a tip of a coversheet probe against a corresponding 3D contoured outer surface of the cover sheet opposite the pedestal.  The term 3D contoured surface is interpreted as follows.  A surface is a 2D plane.  A contoured surface must have curvature of some type in at least one cross-section.  This introduces a third dimension.  But the explicit recitation of the term 3D must further limit such a contoured surface.  The logical interpretation is that it requires curvature in both of two orthogonal cross-sections.  In other words, the surface must have curvature in a X axis cross-section and a curvature in a Y axis cross-section.  This is also consistent with applicant’s specification.  Furthermore, claim 1 correspond[d] to the 3D contour of the coversheet at the pedestal location.  The prior art does not teach or suggest such a 3D contoured probe tip.  Thus, claim 1 is allowable and claims 2-12 and 21-26 are allowable based on their dependence.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726